Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. The office notes that the arguments set forth for claims 19 and 20 are not persuasive. The office notes that Henry discloses both claims as shown below. 
The applicants argues that Henry fails to disclose a portion of the third wall which separates the first and second opening. However, the office disagrees. The office notes that applicant has misinterpreted the annotated drawing such that no part of the portion separates the first and second opening. The office notes that the arrow used to indicate a part of the portion which separates the first and second opening, is pointing at the part which protrudes enough to separate the first and second openings. The office further notes that a portion of the third wall is overly broad, and any amount of the third wall can be consider “a portion of the third wall”.  Below is an annotated drawing showing a part of the portion which separates the first and second opening. Thus, the office notes that Henry discloses the limitation “a portion of the third wall: includes a first end directly connected to the first wall and a second end directly connected to the second wall; extends between the first and the second ends to span the first and the second walls; and separates the first and the second openings”. Therefore, the arguments presented are not persuasive.









Annotated Drawing of Figure 2:

    PNG
    media_image1.png
    478
    663
    media_image1.png
    Greyscale
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 19 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Henry (U.S 2014/0098497 A1). 
In regards to Claim 19, Henry discloses a cage comprising: first and second spaced apart walls (Annotated Fig.2 above); and a third wall that spans the first and second walls (Fig.2, #128, which spans the first and second walls) and that includes a first opening and a second opening (Annotated Fig.2) that are configured to receive a heatsink (Fig.2, #200) that extends into the first opening and the second opening (Fig.3, #166 extends in the first and second openings), wherein the cage is configured to receive only a single transceiver (Fig.2, #102), and a portion of the third wall (Annotated Fig.2, the portion is disclosed by the black lines/arrows): includes a first end directly connected to the first wall and a second end directly connected to the second wall (Annotated Fig.2); extends between the first and the second ends to span the first and the second walls (Annotated Fig.2); and separates the first and the second openings (Annotated Fig.2, a portion of the third wall separates the first and second openings as shown in the annotated drawing as a part which protrudes enough to separate the first and second openings).

In regards to Claim 20, Henry discloses a cage comprising: first and second spaced apart walls (Annotated Fig.2 above); and a third wall (Fig.2, #128) that spans the first and second walls and that includes a first opening and a second opening (Annotated Fig.2) that are configured to receive a heatsink (Fig.2, #200 which extends in the first and second opening) that extends into the first opening and the second opening (Fig.2-3), wherein a portion of the third wall (Annotated Fig.2, which shows a portion (broken up into parts): includes a first end directly connected to the first wall and a second end directly connected to the second wall (Annotated Fig.2); extends between the first and the second ends in a direction perpendicular or substantially perpendicular to a transceiver-insertion direction (Annotated Fig.2, which shows a part of the portion extending perpendicular to the insertion direction); and separates the first and the second openings (Annotated Fig.2, a part of the portion separates the first and second opening). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to independent claim 1, no prior art fairly suggests or discloses the limitation set forth on 1/13/20201. 
In regards to Claim 1, no prior art fairly suggests or discloses “a third wall that spans the first and second walls and that includes a first opening and a second opening that are configured to receive a heatsink that extends into the first opening and the second opening, wherein the first opening and the second opening are in-line with each other in a transceiver-insertion direction”, in conjunction with the remaining elements. 
Dependent claims 2-18 are allowably by virtue of their dependency from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835